Citation Nr: 1127811	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  08-31 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for scar and residuals of sialadenitis of the right parotid gland status post incision and drainage prior to June 3, 2009, and in excess of 10 percent as of June 3, 2009.

2.  Entitlement to an initial compensable evaluation for degenerative joint disease of the left knee prior to August 3, 2009, and in excess of 10 percent as of August 3, 2009.

3.  Entitlement to an initial compensable evaluation for residuals of left distal fibula fracture prior to January 8, 2010, and in excess of 10 percent as of January 8, 2010.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a left elbow disability.

6.  Entitlement to service connection for a right elbow disability.

7.  Entitlement to service connection for residuals of rib fracture with pain.

8.  Entitlement to service connection for chronic enteritis.

9.  Entitlement to service connection for Lyme Disease.

10.  Entitlement to service connection for bilateral leg cramps.

11.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

12.  Entitlement to service connection for a neck disability.

13.  Entitlement to an initial disability rating in excess of 10 percent for a spinal disability rated as 20 percent disabling from September 8, 2008.

14.  Entitlement to an effective date earlier than September 8, 2008 for right wrist carpal tunnel syndrome.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to April 2002, May 2002 to September 2005, and October 2005 to July 2007.

These matters come before the Board of Veterans' Appeals (Board), on appeal from an April 2008 rating action of the Department of Veterans Affairs Regional Office (RO) in Roanoke, Virginia.  

The Veteran indicated in an October 2008 substantive appeal (VA Form 9) that he wished to have a hearing before the Board.  However, in January 2009 he submitted a written statement withdrawing that request, stating "I do not wish a hearing before the traveling Board of Appeals."  As such, his request for a hearing is withdrawn.  38 C.F.R. § 20.704 (2010).

Although the matter of entitlement to an acquired psychiatric disability has been developed and certified for review as a claim of service connection for PTSD, recent caselaw mandates that in appropriate cases, VA consider such claims more broadly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding claimant seeking service connection for psychiatric disability who has no special medical expertise is not competent to provide diagnosis requiring application of medical expertise to facts, which include claimant's description of history and symptoms, and VA should therefore construe claim for service connection for psychiatric disability based on reasonable expectations of non-expert claimant).  As applicable law provides that certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue, the Board has therefore recharacterized the issue to reflect the broad interpretation required by Clemons.  See 38 C.F.R. § 19.35 (2010).

The Board observes that the RO, in the April 2008 decision on appeal also denied the claim for service connection for left shoulder bursitis.  The Veteran timely appealed the denial of that issue, but, during the pendency of his appeal, the RO issued a May 2010 rating decision that granted service connection for left shoulder bursitis.  Where a claim for service connection is granted during the pendency of an appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The Veteran has not filed a second NOD.  Accordingly, since the claim for left shoulder bursitis has been granted, it is not before the Board and is not reflected on the title page.

The issues of entitlement to service connection for a psychiatric disability and of entitlement to an earlier effective date for the award of service connection for right wrist carpal tunnel syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has a painful scar resulting from his in-service treatment of sialadenitis, but no loss of any part of the skull, disability of the mouth, lips, or tongue, or any loss of or disability of the mandible, ramus, condyloid process, hard palate, maxilla, or teeth.

2.  The Veteran experiences painful motion of the left knee with normal range of motion.

3.  The Veteran experiences painful motion due to residuals of left fibula fracture resulted in functional impairment, but gait is normal.

4.  The record does not reflect that the Veteran has, during the appellate period, experienced frequent hospitalization for the residuals of the sialadenitis treatment, left knee disability, or residuals of left fibula fracture or that any of those disabilities presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards; he continues to work full time. 

5.  The Veteran is competent to report the circumstances of his service and his symptomatology, but his testimony is not credible.

6.  The preponderance of the evidence reflects that the Veteran does not have a right knee disability due to any incident of his active duty service.

7.  The evidence does not reflect that the Veteran has any current bilateral elbow disability.

8.  The evidence does not reflect that the Veteran experienced a rib fracture or experiences any current residuals thereof.

9.  The evidence does not reflect that the Veteran experiences chronic enteritis.

10.  The evidence does not reflect that the Veteran experiences any current Lyme Disease residuals.

11.  The preponderance of the evidence reflects that the Veteran does not have bilateral leg cramping disability due to any incident of his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent disability evaluation for residuals of right parotid sialadenitis are approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.27, 4.114, 4.118, Diagnostic Codes 7200 - 7804 (2010).

2.  The criteria for an initial 10 percent disability evaluation for left knee disability are approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a, Diagnostic Codes 5003, 5260-5010 (2010).

3.  The criteria for an initial compensable schedular rating for the residuals of left distal fibula fracture, rated as 10 percent disability rating after January 8, 2010, are not met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a, Diagnostic Code 5262 (2010).

4.  The criteria for the establishment of service connection for a right knee disability are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2010).  

5.  The criteria for the establishment of service connection for a left elbow disability are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2010).  

6.  The criteria for the establishment of service connection for a right elbow disability are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2010).  

7.  The criteria for the establishment of service connection for residuals of rib fracture with pain are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2010).  

8.  The criteria for the establishment of service connection for chronic enteritis are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2010).

9.  The criteria for the establishment of service connection for residuals of Lyme Disease are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2010).  

10.  The criteria for the establishment of service connection for bilateral leg cramps are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately-stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b);  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).

August and October 2007 pre-adjudication letters explained the evidence necessary to substantiate a claim for service connection; this information was reiterated in an August 2009 letter.  Although the Veteran was notified in August 2008 of the requirements to establish entitlement to an increased rating, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of this information for newly-raised or "downstream" issues, such as claims for increased compensation following the initial grant of service connection for a disability, in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The 2007 and 2009 letters also explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006).  

The 2007 letters were provided to the Veteran prior to the initial adjudication of his claim, pursuant to Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Further, the issues were readjudicated in a February 2011 supplemental statement of the case, after the issuance of the 2009 letter.  Timing errors can be effectively "cured" by providing the necessary additional notice and readjudicating the claim in a statement of the case (SOC), such that the intended purpose of the notice is not frustrated, and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims.  The claims file contains partial service treatment records, reports of post-service medical treatment, and reports of August and September 2007, October 2008, and February 2010 VA examinations.  Although the claims file does not reflect the Veteran's entire service treatment records, it does indicate that the RO took appropriate measures to develop the record and to inform the Veteran as to the status of his records.  Specifically, the RO made additional inquiries to attempt to obtain the records in accordance with Washington v. Nicholson, 19 Vet. App. 362 (2005) and 38 C.F.R. § 3.159(c)(2), made a February 2008 formal finding as to their unavailability, and subsequently informed the Veteran of the status of his records in a letter.  See Washington, 19 Vet. App. 362 (Remanding claim to the Board to address VA's duty to "exercise greater diligence in assisting the appellant with the development of evidence in support of his claim where medical records were lost while in VA custody.").  The Veteran submitted copies of records that were in his possession.  When, as here, a portion of the service records cannot be discerned, through no fault of the Veteran, VA has a "heightened" obligation to more fully discuss the reasons and bases for its decision and to carefully consider applying the benefit-of-the-doubt doctrine.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

With respect to the VA examinations, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The report of the October 2008 VA examination reflects that the treatment record, but not the entire claims file, was reviewed; the other examination reports reflect review of the treatment record and claims file.  As all the examination reports reflect interview with, and examination of, the Veteran, the Board finds them adequate as to the issues decided herein.  The Board finds that the fact that the October 2008 VA examiner did not review the claims file does not make the examination inadequate.  Specifically, the disability being examined at that time is one that is service connected, and the examiner was addressing the symptoms the Veteran was experiencing at that time.

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the particular claims on appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  As such, and pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of these issues has been obtained and the case is ready for appellate review.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2010).


Increased ratings

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. §§ 4.2, 4.41.  An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.  

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert, 1 Vet. App. at 55.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where, as in the case of the Veteran's claims, the claimant has appealed the initial rating given at the time service connection was established, in assigning the initial rating, the Board must consider the propriety of assigning one or more levels of rating -"staged" ratings- from the initial effective date forward, based on evidence as to the severity of disability.  See Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).  Thus, in deciding the claims below, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert, 1 Vet. App. 49.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appeal.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr, 21 Vet. App. 303 (concerning varicose veins); see also Jandreau, 492 F. 3d 1372 (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Ratings shall be based, as far as practicable, upon the average impairment of earning capacity; however, the Secretary shall, from time to time, readjust this schedule of ratings in accordance with experience.  To accord justice in an exceptional case in which the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

Residuals of Sialadenitis of the Right Parotid Gland

The Veteran seeks entitlement to an initial compensable evaluation for scar and residuals of sialadenitis of the right parotid gland status post incision and drainage, rated as 10 percent disabling since June 3, 2009.  He submitted a notice of disagreement to the April 2008 rating decision that assigned a non-compensable evaluation.  In March 2011, the RO determined that a 10 percent disability rating was appropriate, effective June 3, 2009.  For the reasons and bases discussed below, the Board finds that the 10 percent rating is appropriate for the entire appellate period.

The disability is currently rated under Diagnostic Codes 7200 - 7804.  Hyphenated diagnostic codes are used when a rating under one Diagnostic Code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2010).  In the selection of diagnostic codes assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2010).  Diagnostic Code 7200 is used to rate injuries of the mouth, which are to be rated for disfigurement and impairment of function of mastication.  38 C.F.R. § 4.114.  Diagnostic Code 7804, is used to rate superficial scars.  38 C.F.R. § 4.118.

Service treatment records reflect that the Veteran experienced blockage of his right salivary gland in August 1997.  He was treated via incision and drainage of the right parotid area and the sialadenitis was noted to resolve slowly.  An undated service treatment note reflects a "second episode."  

He was afforded a VA examination in September 2007.  The examiner described the residuals of sialadenitis as intermittent with remissions and not requiring any current treatment.  A scar measuring 4 centimeters by 1 centimeter was described as thin, flesh-colored, smooth, superficial, and non-tender.

A May 2008 VA treatment record reflects that the Veteran was seen for complaints of intermittent swelling, without infection or stone, of the right parotid area.  Upon examination, the area was normal, but the physician identified the Veteran's complaints as "persistent symptoms of ductal obstruction."

In December 2008, S.B., who served with the Veteran, submitted a statement to VA that "periodically [the Veteran's] saliva glands would become inflamed, making it difficult for him to eat and speak."  The Veteran's wife submitted a December 2008 statement that, periodically, his "saliva glands swell up making it difficult for him to eat."

In June 2009, the Veteran testified before a Decision Review Officer as to the residuals of his in-service sialadenitis treatment.  He indicated that, although the residual scar was not disfiguring, it was painful to the touch.  He also testified that "every couple of months" his right parotid area would swell.  He stated that there was some numbness in the area.

The Veteran was afforded another VA examination in January 2010.  The examination report reflects that he reported intermittent pain in the right parotid area.  The examiner noted that the bilateral parotid glands were normal with no sign of inflammation or tumor formation.  The examiner observed the scar over the right parotid gland area, but stated that the parotid gland was now normal.  The scar measured 4 centimeters in length and .25 centimeters wide.  It was whiter than the surrounding skin and tender to palpation, but superficial and well healed without induration, inflammation , or ulceration.

Again, injuries of the mouth are to be rated for disfigurement and impairment of function of mastication.  38 C.F.R. § 4.114, Diagnostic Code 7200.  Here, the Veteran contends that he experiences, but no medical professional has observed, recurrent swelling of the right parotid area that can cause pain during mastication.  The Board has examined the rating schedule for additional pertinent Diagnostic Codes, but has found none: the evidence does not show the loss of any part of the skull, disability of the mouth, lips, or tongue, or any loss of or disability of the mandible, ramus, condyloid process, hard palate, maxilla, or teeth such that any compensable rating could be assigned.  38 C.F.R. § 4.71a, 4.114, 4.150, Diagnostic Codes 5296, 7200, 7201, 7203, 9900-9905 (2010).

As such, the Board will rate the disability for disfigurement.  During the pendency of the appeal, the applicable rating criteria for scars, found at 38 C.F.R. § 4.118, were amended effective October 2008. However, the October 2008 revisions are only applicable to applications for benefits received by the VA on or after October 23, 2008. See 73 Fed. Reg. 54708 (September 23, 2008).  As the Veteran filed his claim in August 2007, only the pre-October 2008 version of the schedular criteria is applicable. 

Prior to the October 2008 amendments, Diagnostic Code 7804 provided a 10 percent rating for scars that are superficial and painful upon examination.  The Board has examined other scar rating criteria - Diagnostic Codes 7801 (scars, other than head, face, or neck, that are deep or that cause limited motion), 7802 (scars, other than head, face, or neck, that are superficial and that do not cause limited motion), 7803 (superficial, unstable scars), and 7805 (other scars, rated on limitation of function of affected part) - but finds that they are not applicable in this instance. 

As the evidence reflects that the Veteran has a painful scar resulting from his in-service treatment of sialadenitis, the Board finds that a 10 percent disability rating under Code 7804 is appropriate for the entire appellate period.  Although the 2007 examiner noted that the scar was not painful, the Board notes that the Veteran testified in June 2009 that the scar was tender to the touch. 

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  However, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).

The above determinations are based upon consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that there is no objective evidence showing that, during the period under consideration, the Veteran's service-connected residuals of right parotid sialadenitis has reflected so exceptional or so unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b).  

In this case, there is no evidence of any hospitalization associated with the disability in question.  Further, there is no objective evidence in the claims file that the disability markedly interferes with the Veteran's ability to work, above and beyond that contemplated by his separate schedular ratings.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  

In the absence of objective evidence of any of the factors outlined above, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Left Knee

The Veteran seeks entitlement to an initial compensable evaluation for degenerative joint disease of the left knee, rated as 10 percent disabling since August 3, 2009.
For the reasons and bases discussed below, the Board finds that the current 10 percent rating is appropriate for his left knee disability for the entire appellate period.

The Veteran's 10 percent disability rating is pursuant to Diagnostic Codes 5260-5010.  Hyphenated diagnostic codes are used when a rating under one Diagnostic Code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  This Diagnostic Code 5260 is for limitation of leg flexion.  Code 5010 states that arthritis due to trauma, which is established by X-ray findings, is to be rated as degenerative arthritis, which is rated under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2010).  The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5263, provide the criteria for rating knee and leg disabilities.  

The knee is considered a major joint.  38 C.F.R. § 4.45(f) (2010).  The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II (2010).

Limitation of flexion of the knee to 15 degrees warrants a 30 percent rating, a 20 percent rating for limitation to 30 degrees, a 10 percent rating for limitation to 45 degrees, and a noncompensable evaluation for limitation to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the knee to 45 degrees warrants a 50 percent rating, a 40 percent rating for limitation to 30 degrees, a 30 percent rating for limitation to 20 degrees, a 20 percent rating for limitation to 15 degrees, a 10 percent rating for limitation to 10 degrees, and a noncompensable evaluation for limitation to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate, or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, the applicable Diagnostic Code for degenerative arthritis, refers to the limitation of motion Diagnostic Codes for the specific joint or joints involved. A 10 percent rating will be for application for such major joint or group of minor joints affected by limitation of motion. Id. Limitation of motion needs to be objectively shown by findings such as swelling, muscle spasm, or painful motion.  Id.  In the absence of limitation of motion, a 10 percent evaluation is warranted for x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is warranted with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joints with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability so that actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Court has held that section 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Generally, regarding the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are related considerations.  38 C.F.R. § 4.45.

The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

VA's General Counsel has held that a claimant who has arthritis, as shown by x-ray, and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The General Counsel subsequently clarified that for a knee disability rated under Diagnostic Code 5257 or Diagnostic Code 5259 to warrant a separate rating for arthritis based on x-ray findings and limitation of motion, limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998).  More recently, VA's General Counsel held that separate ratings are also available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004 (2004).  

The Board is bound in its decisions by the regulations of the Department, instructions of the Secretary, and precedent opinions of the General Counsel of the VA.  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2010).

The Veteran was granted service connection for degenerative joint disease of the left knee as part of a grant of entitlement to service connection for degenerative disc disease in an April 2008 rating decision.  A 10 percent disability rating was assigned for both disabilities, effective August 1, 2007.  In an April 2009 rating decision, the RO rated the back and knee disabilities separately, assigning a non-compensable rating for the left knee.  In a February 2011 rating decision, the RO increased the left knee disability rating to 10 percent, effective August 3, 2009, the date the Veteran was seen for orthopedic evaluation.

Service treatment records reflect that the Veteran underwent left knee arthroscopy and subtotal medial meniscotomy due to lateral rotary instability with a partial tear of the anterior cruciate ligament (ACL).

A VA examination was performed in August 2007 and the examiner observed full range of motion in the left knee.  However, x-ray revealed spurring and irregularity at the left knee joint.  The examiner diagnosed radiographic evidence of left knee degenerative joint disease with no clinical functional impairments.  No effects on daily activities were noted.

In December 2008, R.P., who served with the Veteran, wrote to VA stating that the Veteran reported swelling and limited motion of the left knee due to prior in-service surgery.  A December 2008 statement from his wife notes that the Veteran experiences swelling and limited motion in his left knee and that the knee disability prevents him from doing a lot of physical activity.

In a June 2009 hearing before a Decision Review Officer, the Veteran testified that he experienced pain, swelling, and giving way of the left knee.

An MRI of the left knee was conducted in July 2009 due to the Veteran's contentions of pain and swelling.  The MRI revealed evidence of a complex tear involving the posterior horn of the medial meniscus with maceration of the posterior horn and body, a radial tear of the anterior horn of the medial meniscus, and a chronic ACL tear.

In August 2009, the Veteran was seen again for orthopedic assessment.  The note reviews his history of in-service knee surgery and states that he recently developed pain over the medial aspect of the knee, but denied any instability laterally or of the cruciate ligament.  He did complain of swelling when at moderate or heavy activity levels.  Upon examination, there was no swelling and the knee had full range of motion.  There was tenderness over the medial and posteromedial joint line.  MRI revealed maceration of the meniscal remnants and an absent anterior cruciate ligament.  He was fitted with a hinged knee brace and indicated willingness for a future arthroscopy and partial meniscotomy in the future.

He was fitted for another knee brace in January 2010 and later that month another VA examination was provided.  At that time, the Veteran was observed to have no deformity, laxity, or swelling of the left knee, but crepitus was present and the knee was tender.  Range of motion was measured at 0 to 140 degrees of flexion.  Three scars were observed, but they were all described as well-healed surgical scars causing no other problems and measuring approximately 1 centimeter in length and .25 centimeter wide.  The examiner stated that there was no decrease in range of motion after additional movement.  X-ray of the left knee showed mild tricompartmental osteophytes more pronounced in the medial compartment.

A February 2010 physical therapy note reflects that the Veteran usually wears the knee brace 4 to 5 hours a day and was experiencing decreased knee pain during activity.

As noted, the Veteran is currently assigned a ten (10) percent disability rating for his left knee disability.  A 10 percent evaluation is appropriate if flexion is limited to 45 degrees, 38 C.F.R. § 4.71a, Diagnostic Code 5260, or if extension is limited to 10 degrees, 38 C.F.R. § 4.71a, Diagnostic Code 5261.  Limitation of flexion of a leg warrants a noncompensable evaluation when flexion is limited to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of extension of a leg is noncompensable when extension is limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The Veteran's left knee range of motion has consistently been measured as normal.  As such, the Veteran's level of disability does not warrant the assignment of a non-compensable rating under either Diagnostic Code.  

However, he does experience some pain and crepitus of the left knee joint and radiographic evidence reveals osteophytes and tears.  The 10 percent disability rating compensates him for painful motion of a major joint.

Under these circumstances, the Board must conclude that the criteria for a rating, under either Diagnostic Code 5260 or 5261, in excess of 10 percent for the left knee have not been met at any point during the appellate period.  Although the Veteran has evidence of painful motion of the left knee, he has never shown limitation of knee flexion or extension warranting a zero-percent disability rating under Code 5260 or Code 5261.  Further, the 2010 examiner did not determine that the left knee disability warranted additional range of motion losses due to weakened movement, excess fatigability, incoordination, flare-ups or pain.  DeLuca, 8 Vet. App. 202.  However, as the evidence reflects that the Veteran did experience pain and swelling of the left knee prior to August 3, 2009 (See June 2009 hearing testimony, July 2009 VA treatment, December 2008 lay statements), the Board finds that the 10 percent disability rating is appropriate for the entire appellate period.

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  However, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue.  Ashley, 6 Vet. App. at 59.  The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany, 9 Vet. App. at 519.

Although there is x-ray evidence of arthritis of the left knee, there is no basis to assign a separate rating.  A knee disability does not warrant a separate rating for arthritis unless limitation of motion under Diagnostic Codes 5260 or 5261 at least meets the criteria for a zero-percent rating.  VAOPGCPREC 9-98.  The Veteran is already in receipt of a rating based on painful motion under 38 C.F.R. § 4.59.  Further, no medical professional has diagnosed recurrent subluxation or lateral instability that would allow for the assignment of a separate rating under Diagnostic Code 5257.

The Board has reviewed the record to determine whether or not any other Disability Code may be applicable to the Veteran's disability and entitle him to a higher rating, but has found none.  As the Veteran has not, since filing his claim for service connection, been diagnosed with ankylosis of the knee, nonunion or malunion of the tibia and fibula, genu recurvatum, or dislocated/removed semilunar cartilage, there is no basis for application of Diagnostic Codes 5257, 5256, 5262, 5263, 5258, or 5259.  

As there is no medical evidence supporting an increased rating for the knee disability, there also is no basis for a staged rating.  The claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating for the knee disability, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56. 

The above determinations are based upon consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that there is no objective evidence showing that, during the period under consideration, the Veteran's service-connected left knee disability has reflected so exceptional or so unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b).  

In this case, there is no evidence of any hospitalization associated with the disability in question.  Although the Veteran has indicated that the knee disability limits his work activities by preventing heavy activity, there is no objective evidence in the claims file that his knee disability markedly interferes with his ability to work, above and beyond that contemplated by his separate schedular ratings.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  

The 2010 VA examination report reflects that, despite the disability, the Veteran continues to go work and is able to perform his full time job.  In the absence of objective evidence of any of the factors outlined above, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell, 9 Vet. App. at 338-9; Floyd, 9 Vet. App. at 96; Shipwash, 8 Vet. App. at 227.  Although the Veteran experiences some occupational impairment, "the criteria reasonably describe[s] the claimant's disability level and symptomatology" and, as such, "the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun, 22 Vet. App. at 115.

Left Distal Fibula Fracture

The Veteran is seeking entitlement to an initial compensable evaluation for residuals of left distal fibula fracture prior to January 8, 2010, rated as 10 percent disabling as of January 8, 2010.  For the reasons and bases discussed below, the Board finds that the preponderance of the evidence is against an initial compensable evaluation prior to January 8, 2010.  

The Veteran's residuals of left distal fibula fracture are rated under Diagnostic Code 5262.  Under this Code, a 40 percent is assigned for nonunion of the tibia and fibula with loose motion and requiring a brace; a 30 percent rating is assigned for malunion with marked knee or ankle disability; a 20 percent is assigned for moderate knee or ankle disability; and a 10 percent is assigned for slight knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2010).

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability so that actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Court has held that section 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon, 10 Vet. App. 194.

Generally, regarding the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are related considerations.  38 C.F.R. § 4.45.

The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups or pain.  DeLuca, 8 Vet. App. 202; see also Johnston, 10 Vet. App. at 84-5; 38 C.F.R. § 4.59.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Service treatment record show that the Veteran injured his lower left leg in October 1998.  Although x-rays at that time did not show a fracture, the Veteran was diagnosed with a distal fibula fracture.  In November 1998, service treatment records reflect that he was diagnosed with a probable displaced or incomplete fractured distal fibula with mild persistent soft tissue swelling.

During a September 2007 VA examination, the examiner observed that no injury resulted to the Veteran after service as a result of the in-service fracture.  X-ray revealed no acute fracture and intact ankle mortise, but small spurs at the left knee and left ankle with linear soft tissue calcification at the anterior aspect of the midshaft of the left fibula on the lateral projection.  The examiner stated that he was not sure if the tissue calcification at the anterior aspect of the left fibular midshaft was related to the prior reported trauma, but observed no clinical evidence of functional sequelae.

In a December 2008 statement, the Veteran contended that he felt pain in his leg near the area of the fibular fracture, particularly during inclement weather.

Another VA examination was conducted in January 2010.  The examiner observed a knot located 6 centimeters above the medial meniscus from the old fracture.  The examiner took x-rays and stated that there was no change as compared to the 2007 x-rays.  The Veteran was diagnosed as status post left fibular fracture.  Gait was normal and there was no swelling or laxity, but the area was tender.  Range of motion was full, but painful; there was no additional range of motion lost due to pain, fatigue, or weakness.

On the basis of the functional effects, painful motion, observed during the January 2010 VA examination, the RO assigned a 10 percent disability rating effective the day of the examination.  Under Diagnostic Code 5262, a 10 percent is assigned for slight knee or ankle disability.  38 C.F.R. § 4.71a.

The Board observes that 38 C.F.R. § 4.40 states that factors in evaluating disabilities of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Here, the record does not reflect any functional loss due to pain until the VA examination of January 8, 2010.  Although the Veteran reported experiencing pain in his leg in a December 2008 statement, he did not report painful motion.  Further, the first "adequate pathology" of such pain was noted at the 2010 examination.

As there was no clinical evidence of any such functional loss due to pain prior to the 2010 examination, the Board finds no basis to assign an initial compensable evaluation for the residuals of left fibula fracture.  As the Veteran's gait was normal at the 2010 examination, the Board also determines that there is no basis for assigning a rating in excess of 10 percent after January 8, 2010.  As there is no basis for assigning an increased rating, there is no evidentiary basis for assigning any additional staged rating pursuant to Hart.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the 2007 VA examiner observed no painful residuals and there is no medical evidence that the Veteran experienced any functional impairment due to the residuals of left fibula fracture prior to the 2010 VA examination, the preponderance of the evidence is against the assignment of any higher rating and the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53- 56.

The above determinations are based upon consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that there is no objective evidence showing that, during the period under consideration, the Veteran's service-connected residuals of left fibula fracture has reflected so exceptional or so unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b).  

In this case, there is no evidence of any hospitalization associated with the disability in question.  Further, there is no objective evidence in the claims file that his knee disability markedly interferes with his ability to work, above and beyond that contemplated by his separate schedular ratings.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  

The 2010 VA examination report reflects that, despite the disability, the Veteran continues to go work and is able to perform his job.  In the absence of objective evidence of any of the factors outlined above, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell, 9 Vet. App. at 338-9; Floyd 9 Vet. App. at 96; Shipwash, 8 Vet. App. at 227.  Although the Veteran experiences some occupational impairment, "the criteria reasonably describe[s] the claimant's disability level and symptomatology" and, as such, "the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun, 22 Vet. App. at 115.

Service Connection

Right Knee

The Veteran has contended that he experiences a right knee disability, claimed as bursitis, as the result of his active duty service.  Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the preponderance of the evidence is against the claims and, as such, they must be denied.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) (Under the "benefit-of-the-doubt" rule, only where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).

Establishing service connection generally requires (1) competent evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Demonstration of continuity of symptomatology is an alternative method of establishing the second and third Shedden/Caluza element under 38 C.F.R. § 3.303(b).  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

The available service treatment records show that in 1995 and 1996, he received treatment for a left knee disability and subsequent service treatment records reveal complaints of left knee pain or simply "knee pain" without reference to the right or left side.  No service treatment records refer specifically to a right knee injury or disability.  A May 2007 Report of Medical Examination shows that clinical evaluation of the lower extremities was normal.

After submitting his August 2007 claim of entitlement to service connection, the Veteran was afforded a VA examination in September 2007.  Upon examination, there was no abnormality of the right knee, on x-ray or in regard to range of motion.  The examiner stated that there was no radiographic or clinical evidence of any right knee disability.

A December 2008 statement from the Veteran's wife indicates that "he complains of pain in his right knee though he says it is not as bad as his left."  Although the Veteran submitted a January 2009 statement to VA stating that he currently experiences right knee arthritis and limitation of motion due to the "rigorous physical training" during military service, he stated during the July 2009 hearing before a Decision Review Officer that he did not remember any in-service injury to his right knee. 

Post-service medical records reflect frequent treatment for the left knee, but not the right knee.

Another VA examination was conducted in January 2010.  The Veteran again reported right knee pain and limitation of motion.  His range of right knee motion was measured at 0 to 142 degrees of flexion and extension to 0 degrees.  The examiner observed no deformity or swelling, but did note crepitus and laxity.  However, upon additional examination and after x-ray of the right knee, the examiner stated that there was no radiographic or clinical evidence of any right knee disability.  The examiner noted that the Veteran complained of pain in every joint that was examined from the time testing commenced to the time testing completed, but did not express any outward signs of pain.

Apparently, the Veteran may experience right knee pain, which he attributes to physical activity during service.  However, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Further, in regard to the Veteran's contentions about the origin of his right knee pain, the Board notes that lay evidence may be competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  However, whether lay evidence is competent and sufficient in a particular case is a fact issue.  Jandreau, 492 F. 3d 1372.  A veteran is competent to report the circumstances of his service as well as visible injuries incurred during service.  38 C.F.R. § 3.159(a)(2).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has explicitly rejected the view that "competent medical evidence is required ... [when] the determinative issue involves either medical etiology or a medical diagnosis."  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

However, after a determination of competence is made, the Board is obligated to determine whether lay evidence is credible.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 1331); see Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  Here, the Veteran is competent to report the circumstances of his service, but his lay testimony of having experienced right knee disability during service is unaccompanied by contemporaneous medical evidence.  Although, per Davidson, the Board cannot find his lay evidence not credible solely on the basis of the lack of service treatment records, in the evaluation of evidence, VA adjudicators may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997) (Holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Veteran has testified that he does not recall injuring his right knee in service and believes that he experiences current disability due to the cumulative effect of training.  Although the Veteran is competent to report the circumstances of his service, the Board finds his testimony not credible based on inconsistency with the other evidence of record as well as facial implausibility:  his May 2007 separation examination does not reflect any disability of the right knee; the 2007 VA examiner opined that there was no right knee disability; the 2010 VA examiner opined that there was no right knee disability; he contends that he experiences significant pain and loss of range of motion of the right knee, but has not sought regular treatment for those complaints.  See Caluza, 7 Vet. App. 498.  Although the Court held in Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) that VA cannot ignore a veteran's testimony, a veteran's personal interest may affect the credibility of the evidence.

In regard to the opinions of the 2007 and 2010 VA examiners that there is no current right knee disability, the Board notes that "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Even assuming that the Veteran is credible in his account, there is no basis upon which to find that he has a current disability as the result of injury that was claimed to have occurred in service.  See Holbrook v. Brown, 8 Vet. App. 91 (1995) (The Board has the fundamental authority to decide a claim in the alternative).  Further, as noted above, the Courts have held that, generally, a layperson is not capable of opining on matters requiring medical knowledge.  Routen, 10 Vet. App. 183.  

Accordingly, the Board finds that there is no competent and credible evidence showing that the Veteran has a current right knee disability as the result of his active duty service.  As the preponderance of the evidence is unfavorable on this claim, the benefit-of-the-doubt doctrine is not applicable and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 55.

Bilateral Elbow

The Veteran has contended that he experiences right and left elbow disabilities as the result of his active duty service.  Specifically, in a January 2009 statement, he contended that he has chronic pain in his elbows as the result of exposure to Gulf War environmental hazards and treatment for Lyme Disease.  Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the preponderance of the evidence is against the claims and, as such, they must be denied.  38 U.S.C.A. § 5107(b); Alemany, 9 Vet. App. 518; Brown, 5 Vet. App. 413.

The available service treatment records show that the Veteran was evaluated as normal and did not report any elbow pain at the time of his enlistment.  There are no service treatment records reflecting complaint of, or treatment for, an elbow disability until May 2007.  In May 2007, the Veteran received a separation examination and was noted to have elbow pain, although clinical evaluation of the upper extremities was normal at that time.

After submitting his August 2007 claim of entitlement to service connection, the Veteran was afforded a VA examination in September 2007.  Upon examination, there was no abnormality of either elbow, on x-ray or in regard to motion.  The examiner stated that there was no clinical evidence of any tendonitis and no functional impairment of either elbow.

In a December 2008 statement to VA, the Veteran's spouse stated that he "has problems with both of his arms from his elbows to his hands." Although the Veteran submitted a January 2009 statement to VA stating that he currently experiences right and left elbow tendonitis, which he self-medicates, there is no evidence of a current diagnosis of elbow tendonitis.  During the July 2009 hearing before a Decision Review Officer, the Veteran testified that he has a soreness in his bilateral elbow joints that he began to notice during service. 

Another VA examination was conducted in January 2010.  The examination report reflects that the Veteran reported falling and injuring his right elbow in 1993 in service.  Upon examination, there was no swelling, deformity, tenderness, laxity, or crepitus of either elbow.  He actively flexed the right elbow to 140 degrees and the left elbow to 142 degrees.  The examination report reflects that he reported pain with all motions, but no outward signs of pain were observed.  X-rays of both elbows were normal.  The examiner stated that there was no indication of any current bilateral elbow disability.

Although the Veteran contends that he experiences bilateral elbow pain, pain is not a disorder under VA law. See Sanchez-Benitez, 13 Vet. App. at 285 ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

"Congress specifically limits entitlement to service- connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer, 3 Vet. App. at 225.

Even assuming that the Veteran is credible in his account, there is no basis upon which to find that he has a current disability as the result of injury that was claimed to have occurred in service.  Accordingly, the Board finds that there is no competent and credible evidence showing that the Veteran has a current bilateral elbow disability as the result of his active duty service.  As the preponderance of the evidence is unfavorable on this claim, the benefit-of-the-doubt doctrine is not applicable and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 55.

Residuals of Rib Fracture

The Veteran has contended that he experiences the residuals of an in-service rib fracture.  Specifically, in a January 2009 statement, he contended that he was experiencing rib pain at the time of his discharge in 2007 "due to an accident earlier that summer" and that x-rays revealed the presence of a fracture.  Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the preponderance of the evidence is against the claim and, as such, it must be denied.  38 U.S.C.A. § 5107(b); Alemany, 9 Vet. App. 518; Brown, 5 Vet. App. 413.

The available service treatment records show that the Veteran was evaluated as normal and did not report any rib or chest pain at the time of his enlistment.  There are no service treatment records reflecting complaint of, or treatment for, a rib fracture, but the May 2007 separation examination report states that the Veteran reported tenderness at the anterior right rib.  The report also notes an incident of costochondritis in March 1993.  

After submitting his August 2007 claim of entitlement to service connection, the Veteran was afforded a VA examination in September 2007.  The examination report reflects that the Veteran reported falling from a horse in 1993 and experiencing a rib fracture.  Upon examination, there was no evidence of costochrondritis or prior injury.  The examiner stated that there was no clinical or radiographic evidence of any prior rib fracture.

During the July 2009 hearing before a Decision Review Officer the Veteran testified that he has rib tenderness and that he began to experience rib pain during 2007 while he was still in the service.  He testified that a rib fracture was found during his separation examination and that he was told it was an "old" fracture, but he did not recall any prior injury. 

Although the Veteran contends that he experiences rib pain, pain is not a disorder under VA law. See Sanchez-Benitez, 13 Vet. App. at 285 ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Further, "Congress specifically limits entitlement to service- connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer, 3 Vet. App. at 225.  Here, there is no evidence of any current disability.

Even assuming that the Veteran is credible in any of his conflicting accounts of injury (injuring his rib in 1993 when falling from a horse, injuring his rib in the summer of 2007, or not recalling any specific rib injuries), there is no basis upon which to find that he has a current rib disability as the result of any injury that occurred in service.  Accordingly, the Board finds that there is no competent and credible evidence showing that the Veteran has a current rib disability as the result of his active duty service.  As the preponderance of the evidence is unfavorable on this claim, the benefit-of-the-doubt doctrine is not applicable and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 55.

Chronic Enteritis

The Veteran has contended that he experiences chronic enteritis as the result of his active duty service.  Specifically, in a January 2009 statement, he reported that he "had chronic enteritis throughout [his] military service" and that he "believe[s] this disability is directly related to exposure to environmental hazards in the Gulf War."  Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the preponderance of the evidence is against the claim and, as such, it must be denied.  38 U.S.C.A. § 5107(b); Alemany, 9 Vet. App. 518; Brown, 5 Vet. App. 413.

The available service treatment records show that the Veteran was evaluated as normal and did not report any stomach issues at the time of his enlistment.  There are no service treatment records reflecting complaint of, or treatment for, a gastrointestinal disability until January 1995.  On January 14, 1995, the Veteran was seen for gastrointestinal symptoms that were diagnosed as enteritis "possibly bacterial infection."  Two (2) days later on January 16, 1995, the Veteran was medically cleared for flight and the note specifically states "enteritis resolved."  On May 2005 and May 2007 (separation) self reports of medical history, the Veteran indicated that he did not have any history of, or current, stomach trouble.

After submitting his August 2007 claim of entitlement to service connection, the Veteran was afforded a VA examination in September 2007.  Upon examination, there was no clinical evidence of enteritis; the examiner notes that the Veteran reported occasional loose stools.

During the July 2009 hearing before a Decision Review Officer, the Veteran testified that he experiences loose stools and abdominal cramping several times a week regardless of what he eats.  Post-service medical records do not reflect any diagnosis of enteritis. 

Although the Veteran is competent to report the circumstances of his service, his lay testimony of having experienced enteritis throughout service is unaccompanied by contemporaneous medical evidence.  Although, per Davidson, the Board cannot find his lay evidence not credible solely on the basis of the lack of service treatment records, in the evaluation of evidence, VA adjudicators may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza, 7 Vet. App. 498.  However, after a determination of competence is made, the Board is obligated to determine whether lay evidence is credible.  Buchanan, 451 F.3d 1331.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  Wood, 1 Vet. App. at 192-93.

The Veteran has testified that he experienced enteritis multiple times during service, but the Board finds his testimony not credible based on inconsistency with the other evidence of record as well as facial plausibility:  he indicated on May 2005 and May 2007 in-service self-reports of medical history that he did not have any stomach problems; his VA treatment records do not reflect any treatment for enteritis; the 2007 VA examiner found no clinical evidence of enteritis.  See Caluza, 7 Vet. App. 498.  Although the Court held in Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991), that VA cannot ignore a veteran's testimony, a veteran's personal interest may affect the credibility of the evidence.

Further, the record does not reflect any medical evidence of such disability and  "Congress specifically limits entitlement to service- connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer, 3 Vet. App. at 225.

Even assuming that the Veteran is credible in his account, there is no basis upon which to find that he has current chronic enteritis as the result of service.  Accordingly, the Board finds that there is no competent and credible evidence showing that the Veteran has enteritis as the result of his active duty service.  As the preponderance of the evidence is unfavorable on this claim, the benefit-of-the-doubt doctrine is not applicable and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 55.

Lyme Disease

The Veteran has contended that he experiences residuals of Lyme Disease experienced during his active duty service.  Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the preponderance of the evidence is against the claim and, as such, it must be denied.  38 U.S.C.A. § 5107(b); Alemany, 9 Vet. App. 518.

The available service treatment records show that the Veteran reported for treatment in December 1991 of a tick bite that he reported receiving one month prior.  The treatment note reflects that a course of antibiotics was administered in the event that the Veteran did develop any symptoms of Lyme Disease.  No further complaints of, or treatments for, Lyme Disease are noted in the remaining available service treatment records.  The Veteran's May 2007 separation examination does note Lyme Disease as a prior health issue.

After submitting his August 2007 claim of entitlement to service connection, the Veteran was afforded a VA examination in September 2007.  The examination report reflects that the Veteran informed the examiner that he was diagnosed with, and treated for, Lyme Disease during service.  Upon examination, there was no clinical evidence of Lyme Disease or any residuals and the examiner noted the prior diagnosis as "possible."

The Veteran submitted a January 2009 statement to VA stating that he currently experiences the residuals of Lyme Disease in the form of cramps, bursitis, and arthritis.  Post-service medical records do not reflect any diagnosis of Lyme Disease or residuals thereof.

Further, in regard to the Veteran's contentions about the origin of his alleged cramps, bursitis, and arthritis, the Board notes that lay evidence may be competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  However, whether lay evidence is competent and sufficient in a particular case is a fact issue.  Jandreau, 492 F. 3d 1372.  A veteran is competent to report the circumstances of his service as well as visible injuries incurred during service.  38 C.F.R. § 3.159(a)(2).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has explicitly rejected the view that "competent medical evidence is required ... [when] the determinative issue involves either medical etiology or a medical diagnosis."  Davidson, 581 F.3d 1313.

However, after a determination of competence is made, the Board is obligated to determine whether lay evidence is credible.  Buchanan, 451 F.3d 1331.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  Wood, 1 Vet. App. at 192-93.  Here, the Veteran is competent to report the circumstances of his service, specifically the receipt of a tick bite, but his lay testimony of having experienced Lyme Disease is unaccompanied by contemporaneous medical evidence.  The record reflects that he received preventive treatment in the event that the tick bite did result in Lyme Disease, but there is no definitive diagnosis of Lyme Disease of record.  Although, per Davidson, the Board cannot find his lay evidence not credible solely on the basis of the lack of service treatment records, in the evaluation of evidence, VA adjudicators may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza, 7 Vet. App. 498.

The Board finds the Veteran's account of having experienced Lyme Disease and Lyme Disease residuals since the 1991 tick bite not credible based on inconsistency with the other evidence of record as well as facial plausibility:  he successfully completed an additional 16 years of service, passing all required physical examinations; his post-service medical records do not reflect any treatment for, or diagnosis of, Lyme Disease residuals; the 2007 VA examiner opined that there was no clinical evidence of any Lyme Disease residuals.  See Caluza, 7 Vet. App. 498.  Further, as noted above, the Courts have held that, generally, a layperson is not capable of opining on matters requiring medical knowledge.  Routen, 10 Vet. App. 183.  Although the Court held in Cartwright, 2 Vet. App. at 25, that VA cannot ignore a veteran's testimony, a veteran's personal interest may affect the credibility of the evidence.

Regardless, there is no medical evidence of a current disability due to Lyme Disease and "Congress specifically limits entitlement to service- connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer, 3 Vet. App. at 225.

Accordingly, the Board finds that there is no competent and credible evidence showing that the Veteran has residuals of Lyme Disease.  As the preponderance of the evidence is unfavorable on this claim, the benefit-of-the-doubt doctrine is not applicable and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 55.

Bilateral Leg Cramps

The Veteran has contended that he experiences bilateral leg cramps as a result of his military service.  Specifically, in a January 2009 statement, he contended that he experiences recurring leg and full body cramps that he believes are the result of exposure to environmental hazards in the Gulf War or to the treatment of Lyme Disease.  Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the preponderance of the evidence is against the claim and, as such, it must be denied.  38 U.S.C.A. § 5107(b); Alemany, 9 Vet. App. 518; Brown, 5 Vet. App. 413.

The available service treatment records do not show any complaints of or treatment for leg cramps until the May 2007 separation examination.  At that time the Veteran reported leg cramps.

After submitting his August 2007 claim of entitlement to service connection, the Veteran was afforded a VA examination in September 2007.  The examination report reflects the Veteran's subjective complaints of leg cramps, but a lack of objective evidence thereof.

An April 2008 VA treatment note states that the Veteran reported needing to take potassium supplements.  He stated that if he did not take the supplements, he would experience muscle cramping.

The Veteran's wife submitted a December 2008 letter to VA stating that the Veteran experiences cramps throughout his body, including in his legs at night.

During the July 2009 hearing before a Decision Review Officer the Veteran testified that he has had cramps for years, but they have gradually become more intense. 

Although the Veteran contends that he experiences leg pain and cramping, pain is not a disorder under VA law. See Sanchez-Benitez, 13 Vet. App. at 285 ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Further, "Congress specifically limits entitlement to service- connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer, 3 Vet. App. at 225.  Here, there is no medical evidence of any current disability; post-service medical records do not reflect diagnosis of leg cramps and the 2007 examiner noted no evidence of such a disability.

Although the Veteran is competent to report symptoms such as leg cramping, it is the responsibility of the Board to assess the credibility and weight to be given the evidence.  Wood, 1 Vet. App. at 192-93.  The Board finds the Veteran's account of experiencing progressively more painful leg cramps, described to the 2009 Decision Review Officer as incapacitating, without seeking additional medical treatment, inherently incredible and facially implausible as he was seen on a regular basis for other disabilities and his legs were routinely examined for the purposes of treatment of a left knee disability.  Caluza, 7 Vet. App. 498.

Accordingly, the Board finds that there is no competent and credible evidence showing that the Veteran has a current leg cramping disability as the result of his active duty service.  As the preponderance of the evidence is unfavorable on this claim, the benefit-of-the-doubt doctrine is not applicable and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 55.



ORDER

Entitlement to an initial 10 percent disability rating for scar and residuals of sialadenitis of the right parotid gland status post incision and drainage is granted.

Entitlement to an initial 10 percent disability rating for degenerative joint disease of the left knee is granted.

Entitlement to an initial compensable evaluation for residuals of left distal fibula fracture, rated as 10 percent disabling since January 8, 2010, is denied.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left elbow disability is denied.

Entitlement to service connection for a right elbow disability is denied.

Entitlement to service connection for residuals of rib fracture with pain is denied.

Entitlement to service connection for chronic enteritis is denied.

Entitlement to service connection for Lyme Disease is denied.

Entitlement to service connection for bilateral leg cramps is denied.


REMAND

As an initial matter, the Board observes that the Veteran submitted a June 2009 notice of disagreement with an April 2009 rating decision that granted entitlement to service connection for right wrist carpal tunnel syndrome effective September 8, 2008.  The Veteran disagreed with the effective date assigned for that disability.  However, the RO has yet to promulgate a Statement of the Case on that issue.  As such, the claim is remanded to the RO for appropriate development.  Manlincon v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).

After careful review of the record, the Board finds that a remand for additional development is necessary before proceeding to evaluate the merits of the Veteran's claims for service connection for a psychiatric disability and for a neck disability and for an increased disability rating for his back disability.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants with the evidentiary development of pending claims and, as part of this duty to assist, VA is responsible for gathering all pertinent records of VA treatment and all identified private treatment records.  

In regard to the claims for service connection for a neck disability and for an increased disability evaluation for the back disability, the Board notes that the claims file does contain some private chiropractic treatment records.  However, the most recent chiropractic treatment record is dated November 2005 (an August 2007 spinal imaging report is also of record) and the Veteran informed the February 2010 VA examiner that he "continues to see a chiropractor locally."  As the 2010 examination report reflects that pertinent private treatment records remain outstanding, the RO/AMC must provide the Veteran with an authorization form for the release of the records and attempt to obtain them.

In regard to the claim for service connection for a psychiatric disability, the Board notes that the Veteran reported to the August 2007 VA examiner that he did not receive any mental health treatment and informed the September 2010 VA examiner that he only received VA mental health treatment.  However, in a February 2011 statement, the Veteran indicated that he received private counseling from Cumberland Mountain Mental Health.  While this case is in remand status, the RO/AMC must attempt to gather records from this facility.

The Board notes that multiple VA examiners have opined that the Veteran does not have PTSD, but the claims file reflects a resolved episode of major depressive disorder.  Pursuant to McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), a claim for service connection may be valid even when there is no current diagnosis of the claimed disability as long as a claimant has submitted evidence of symptoms of the disability during the pendency of the appeal.  Id.  The September 2010 examiner observed the Veteran's reported in-service stressors (which were conceded by the RO in July 2010), stated that he did not meet the diagnostic criteria for PTSD, and noted that he had experienced depression that was now in full remission.  However, the examiner did not provide an opinion as to whether any depression was likely the result of his active duty service.  As the claims file reflects that the Veteran may have experienced depression during the pendency of his appeal, but there is no medical opinion as to whether any such depression is the result of active duty service, the 2010 examination report is therefore inadequate and must be returned to the examiner for a clarifying opinion.  See 38 C.F.R. § 4.2.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1. Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record, to include any additional VA, non-VA, or other medical treatment.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file - to specifically include, but not limited to, records of treatment from Cumberland Mountain Mental Health and any records of chiropractic treatment received after November 2005.  Obtain these records and associate them with the claims folder.  If unsuccessful in obtaining any medical records identified by the Veteran, inform him and provide him an opportunity to submit copies of the outstanding medical records.

2.  Concurrently with the above-directed development, issue a Statement of the Case, accompanied by notification of the appellate rights, which addresses the issue of entitlement to an effective date prior to September 8, 2008 for service connection for right wrist carpal tunnel syndrome.  The Veteran is reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal (VA Form 9) must be filed following the RO's issuance of the Statement of the Case.  38 C.F.R. § 20.202 (2010).  If the Veteran perfects the appeal as to this issue, conduct any further appellate proceedings as are established by relevant statute, regulation, and precedent.

3.  After completing the above development, in accordance with 38 C.F.R. § 4.2, return the claims file to the September 2010 examiner (if unavailable, the file should be provided to another physician of suitable background and experience) to determine whether or not the Veteran has, or had at any time since August 2007, any psychiatric disability - to include, but not limited to, major depressive disorder - that is likely etiologically related to active duty service.  The following considerations will govern the review:

a. The entire claims folder and a copy of this remand must be made available to the reviewer.  The examination report must reflect review of the claims folders; although review of the entire claims file is required, the examiner's attention is drawn to any private mental health treatment records associated with the record as the result of this remand;

b. After reviewing the claims file, the examiner must provide a medical opinion as to whether it is likely that any current, or former (major depressive episode or anxiety) is the result of the Veteran's in-service experiences.  The examiner must provide a full statement of the basis (or bases) for the conclusion reached.  If determining in his or her own professional medical opinion, that an opinion cannot be rendered without resort to speculation, he or she must so state and explain why.

4.  After the above has been completed, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action.

5.  Thereafter, consider all of the evidence of record and readjudicate the Veteran's claims.  With regard to the claim for service connection for a mental disorder, the RO/AMC must address whether the Veteran has any psychiatric disorder subject to service connection. See Clemons v. Shinseki, 23 Vet. App. 1 (2009). Provide the Veteran with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


